DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-116393, filed on 20 June 2018.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: winding surface (40A) mentioned in [0045] not found in Fig 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ushikubo (JPH04355121) in view of Fudemoto (US20130206311).
Regarding claim 1, Ushikubo discloses a tire comprising:
a belt (“ribbon shaped reinforcing layer” (25)) joined to an outer circumference of a circular tire frame member (Fig 2), the belt being formed with a covered cord that is wound in a spiral pattern, in a tire circumferential direction, onto the outer circumference of the tire frame member ([0006], Fig 2), 
and the covered cord being configured by an arrangement of a plurality of reinforcing cords that are covered (“linear reinforcing cords” (1)), in a cross-section of the belt sectioned along a tire axial direction,
the covered cord being wound in the spiral pattern with an array direction of the reinforcing cord being inclined with respect to the tire axial direction (Fig 2),
and portions of the inclined covered cord that are adjacent to each other in the tire axial direction being welded together at mutual contact portions ([0016], in that the welding would occur during vulcanization).
	While Ushikubo does not explicitly disclose that the cord is covered in a thermoplastic resin, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Fudemoto, which is within the tire manufacturing art, teaches that a thermoplastic resin could be used in covering a reinforcing cord for the benefit of increasing the pull-out property of the cord ([0037]) and increasing the tire’s durability ([0055]).
	Regarding claim 2, modified Ushikubo teaches all limitations of claim 1 as set forth above. Additionally, Ushikubo teaches that, in a cross-section of the resin-covered cord sectioned along the tire axial direction, an angle of inclination of a face (top surface of the “ribbon-shaped reinforcing layer” (25) in Fig. 1c), on a tire frame member side, of the resin-covered cord with respect to the array direction of .

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chrobak (US3607497) in view of Fudemoto (US20130206311).
Regarding claim 1, Chrobak discloses a tire comprising:
a belt joined to an outer circumference of a circular tire frame member (Fig 4, 5), the belt being formed with a covered cord that is wound in a spiral pattern (C2 L73-C3 L4), in a tire circumferential direction, onto the outer circumference of the tire frame member (Fig 4, 5), 
and the covered cord being configured by an arrangement of a plurality of reinforcing cords that are covered (“cords” (22)), in a cross-section of the belt sectioned along a tire axial direction,
the covered cord being wound in the spiral pattern with an array direction of the reinforcing cord being inclined with respect to the tire axial direction (4),
and portions of the inclined covered cord that are adjacent to each other in the tire axial direction being welded together at mutual contact portions (C3 L26-31, in that the welding would occur during vulcanization).
	While Chrobak does not explicitly disclose that the cord is covered in a thermoplastic resin, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Fudemoto, which is within the tire manufacturing art, teaches that a thermoplastic resin could be used in covering a reinforcing cord for the benefit of increasing the pull-out property of the cord ([0037]) and increasing the tire’s durability ([0055]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Itai (Us20100084070) discloses a tire comprising of a spirally wrapped covered cord with an array direction of the cords being inclined in relations to the tire carcass (Fig 3). Morita (JP2006213248) discloses a tire comprising of a spirally wrapped covered cord with an array direction of the cords being inclined at a 90o angle in relation to the tire carcass (Fig 5-7, 9-1 to 9-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749